Carlisle, Judge.
1. Where the witnesses for the State on the trial of one charged with the offense of unlawfully manufacturing distilled spirits testified that he saw the defendant and others go to a still located in a “gallberry” patch, or thicket, and that they observed them getting up wood and doing various things about the still for approximately an hour waiting for them to get the still in operation, and that when they raided the still the defendant and the others ran from the scene, and that the defendant was chased and overtaken and brought back by one of the raiding officers; though there was no direct testimony that the defendant was seen doing any specific thing about the still, the evidence, nevertheless, authorized the verdict finding him guilty. Smith v. State, 46 Ga. App. 351 (167 S. E. 714). Whether or not the attempted' explanation of the defendant to the effect that he had merely gone to the still to get a drink was sufficient to explain his presence at the still and his conduct when the officers raided it, was for the jury to decide, and the jury having found against the defendant’s contentions, the verdict will not be disturbed by this court. See Smith v. State, supra, and the cases cited therein at page 353.
2. All of the special grounds of the motion for a new trial are merely elaborations of the general ground except the sixth ground in which the defendant contends that the trial court erred in failing to charge without request some undefined and unstated principle of law with relation to circumstantial evidence. This ground is entirely too vague to invoke any decision by this court. See Hudson v. State, 26 Ga. App. 596 (4) (107 S. E. 94), and Smith v. State, 125 Ga. 300 (1) (54 S. E. 124).
*197Decided September 17, 1959.
H. Alonzo Woods, for plaintiff in error.
W. H. Lanier, Solicitor-General, contra.

Judgment affirmed.


Gardner, P. J., and ■ Townsend, J., concur.